DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 line 3 recites “racker pattern.” Presumably this was intended to be “cracker pattern.” Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8 line 1 recites “the second ridge of are.” Presumably this was intended to be “the second ridge are.” Appropriate correction is required. 
Claim 9 is objected to because of the following informalities: Claim 9 line 2 recites “fragibly secured.” Presumably this was intended to be “frangibly secured.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “a matzo cracker pattern,” however, there is no definition for this term in the specification and the examiner does not find any common definition for what pattern this might be structurally, therefore, this term is indefinite. Further, the claims later recite “a first pattern” and “a second pattern,” which are presumably the same as “a matzo cracker pattern.” It is unclear why different terms are used for the same pattern and this conflict creates an antecedent basis issue. Further still, the first and second pattern are defined to have a pattern of variably sized circles and dots, which would seem to make the more nebulous “matzo cracker pattern” unnecessary in the claims if this is intended to be the same pattern. Appropriate correction is required. 
Claims 1 and 13 recite “a predetermined time period,” which is indefinite. Further, claims 7 and 19 recite that this time period is “a duration of a meal,” which is also indefinite. First, it is unclear what or who would “define” the time period (how is it predetermined?). Second, this term is so broad that it does not appear to limit the claims, rendering the term somewhat meaningless. For instance, since a predetermined time period could be any time period, including the smallest amount of time or an infinite amount of time, this term is unclear and indefinite. Similarly, a meal can be as long or as short as one wants, therefore, defining the time period with “the duration of a meal” also does not appear to provide any concrete limitations on what the time period is intended to be, concretely, making these limitations indefinite. 
Claim 9 recites “the fragibly secured connection.” There is no antecedent basis for this limitation in the claims. No “fragibly secured connection” was previously recited. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. (US Patent No. 5,743,404) in view of Goodwin (US Patent No. 2,784,512).
In Reference to Claim 1, 2, 4, 6, 7, 9, 11
 	Melashenko teaches (Claim 1) A method for playing a game with a capsule comprising: placing an item within a capsule adapted to resemble a matzo racker pattern (column 2 lines 19-21 and 27-29; and, column 1 lines 50-53), wherein the capsule comprises; a first portion having a first exterior surface and a first interior surface (exterior and interior of one half of items 102 and 104, fig’s 1-3 and column 2 lines 13-23), [], wherein the first portion is non-edible (column 2 lines 17-21 and 50-63; note the organic material is mixed with latex or acrylic paint, rendering it non-edible); a second portion having a second exterior surface and a second interior surface (exterior and interior of other half of items 102 and 104, fig’s 1-3 and column 2 lines 13-23), [], [], wherein when the first portion engages with the second portion a spherical capsule is formed (column 2 lines 13-21, two connected halves, though egg shape shown, round shape disclosed), wherein the interior of the spherical capsule is adapted to hold an item (column 1 line 66 – column 2 line 10), wherein the second portion is non-edible (column 2 lines 17-21 and 50-63; note the organic material is mixed with latex or acrylic paint, rendering it non-edible); wherein the first portion has a first pattern formed on the first exterior surface of the first portion, wherein the first pattern formed on the first exterior surface of the first portion is adapted to have a pattern of [natural material] (column 2 line 50 – column 3 line 3); wherein the second portion has a second pattern formed on the second exterior surface of the second portion, wherein the second pattern formed on the second exterior surface of the second portion is adapted to have a pattern of [natural material] (column 2 line 50 – column 3 line 3); hiding the capsule prior to a predetermined time period (column 1 lines 10-12); searching for the capsule during the predetermined time period (column 1 lines 10-12); locating the capsule prior to the expiration of the predetermined time period (column 1 lines 10-12; note a “game of finding” hidden objects necessarily includes searching and locating, these are similar, if not the same, step); and opening the capsule upon expiration of the predetermined time period to obtain the item (column 2 lines 7-10);
(Claim 2) wherein placing the item within the capsule occurs during the manufacturing process (column 2 lines 22-27; also column 2 lines 38-49);
(Claim 4) wherein the first exterior surface and the second exterior are textured and not smooth (column 2 line 50 – column 3 line 30, note sanding the surface smooth is optional, without this step the surface is textured);
(Claim 7) wherein the predetermined time period is duration of a meal (one could eat a meal while the finding and opening occur, meeting this limitation; note this limitation is unclear and indefinite);
(Claim 9) wherein opening the capsule comprises breaking the fragibly secured connection between first portion and second portion to access the interior of the capsule (column 2 lines 7-10, 19-21, 27-29);
(Claim 11) wherein at least one of the first portion and the second portion are fabricated from biodegradable material (column 1 lines 30-31 and column 2 lines 50-54; e.g. paper mache, cellulose, or any other listed biodegradable materials).
	Melashenko fails to teach the engaging ridges and the exterior pattern of claim 1 and the features of claim 6. 
	The examiner notes, however, that Melashenko teaches that halves of the device are connectable / separable as in “commercially available plastic eggs,” which typically include mating ridges. 
	However, Goodwin teaches (Claim 1) wherein the first portion comprises a first ridge (interior ridge along edge 7 and edge 7, fig’s 1-5); wherein the second portion comprises a second ridge (items 8 and 6, fig’s 1-5); wherein the first ridge of the first portion is adapted to engage with the second ridge of the second portion (fig. 2).
(Claim 6) wherein when the first ridge engages the second ridge of the capsule and forms the capsule, the first ridge and the second ridge are not visible from the exterior of the capsule (fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the two part container of Melashenko with the feature of engaging ridges as taught by the two part container of Goodwin for the purpose of more reliably retaining the parts of the device together as taught by Goodwin (column 1 lines 32-39), making the device more reliable and more attractive to the users. The examiner also notes that mating ridges in container toys are common features and commercially available two part containers are disclosed to be used in Melashenko (column 2 lines 19-21), which would typically include these features. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the exterior of the device with variable sized circles and dots merely as a matter of engineering design choice, since it
has been held that when the claimed printed matter is not functionally related to the substrate in
an unobvious manner, it will not distinguish the invention from the prior art in terms of
patentability. In re Gulack 217 USPQ 401, (CAFC 1983); and, since it has also been held that
matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
The fact that the content of the printed matter placed on the substrate may render the
device more convenient by providing an individual with a specific type of toy does not alter the
functional relationship. Mere support by the substrate for the printed matter is not the kind of
functional relationship necessary for patentability. Thus, there is no novel and unobvious
functional relationship between the printed matter e.g. pattern indicia and the substrate e.g.
capsule, which is required for patentability.
Further, since there is no mechanical function to the circle and dot pattern or random
rough pattern, and since this is merely a matter of ornamentation, this feature cannot be relied
upon to patentably distinguish the claimed invention from the prior art. This is further evidenced by both Melashenko and Goodwin, which teach that the exterior of the capsule can be decorated or designed with any desirable patterns and decorations (column 2 lines 1-12 and 44-49, Melashenko; and, column 1 lines 30-32 and 56-58, Goodwin).

In Reference to Claim 13, 14, 16, 18, and 19
 	Melashenko teaches (Claim 13) A method for playing a game with a capsule comprising: placing an item within a capsule adapted to resemble a matzo cracker pattern, frangibly securing the capsule (column 2 lines 7-10, 19-21 and 27-29; and, column 1 lines 50-53), wherein the frangibly secured capsule comprises; a first portion having a first exterior surface and a first interior surface (exterior and interior of one half of items 102 and 104, fig’s 1-3 and column 2 lines 13-23), [], wherein the first portion is non-edible (column 2 lines 17-21 and 50-63; note the organic material is mixed with latex or acrylic paint, rendering it non-edible); a second portion having a second exterior surface and a second interior surface (exterior and interior of other half of items 102 and 104, fig’s 1-3 and column 2 lines 13-23), [], [], wherein when the first portion engages with the second portion a spherical capsule is formed (column 2 lines 13-21, two connected halves, though egg shape shown, round shape disclosed), wherein the interior of the spherical capsule is adapted to hold an item (column 1 line 66 – column 2 line 10), wherein the second portion is non-edible (column 2 lines 17-21 and 50-63; note the organic material is mixed with latex or acrylic paint, rendering it non-edible); wherein the first portion has a first pattern formed on the first exterior surface of the first portion, wherein the first pattern formed on the first exterior surface of the first portion is adapted to have a pattern of [natural material](column 2 line 50 – column 3 line 3); wherein the second portion has a second pattern formed on the second exterior surface of the second portion, wherein the second pattern formed on the second exterior surface of the second portion is adapted to have a pattern of [](column 2 line 50 – column 3 line 3); hiding the capsule prior to a predetermined time period (column 1 lines 10-12); searching for the capsule during the predetermined time period (column 1 lines 10-12); locating the capsule prior to the expiration of the predetermined time period (column 1 lines 10-12; note a “game of finding” hidden objects necessarily includes searching and locating, these are similar, if not the same, step); opening the capsule upon expiration of the predetermined time period by breaking a frangibly secured capsule between the first portion and the second portion; and obtaining the item (column 2 lines 7-10);
(Claim 14) wherein placing the item within the capsule occurs during the manufacturing process (column 2 lines 22-27; also column 2 lines 38-49);
(Claim 16) wherein the first exterior surface and the second exterior are textured and not smooth (column 2 line 50 – column 3 line 30, note sanding the surface smooth is optional, without this step the surface is textured);
(Claim 19) wherein the predetermined time period is a duration of a meal (one could eat a meal while the finding and opening occur, meeting this limitation; note this limitation is unclear and indefinite);
Melashenko fails to teach the engaging ridges and the exterior pattern of claim 13 and the features of claim 18. 
	The examiner notes, however, that Melashenko teaches that halves of the device are connectable / separable as in “commercially available plastic eggs,” which typically include mating ridges. 
	However, Goodwin teaches (Claim 13) wherein the first portion comprises a first ridge (interior ridge along edge 7 and edge 7, fig’s 1-5); wherein the second portion comprises a second ridge (items 8 and 6, fig’s 1-5); wherein the first ridge of the first portion is adapted to engage with the second ridge of the second portion (fig. 2).
(Claim 18) wherein when the first ridge engages the second ridge of the capsule and forms the capsule, the first ridge and the second ridge are not visible from the exterior of the capsule (fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the two part container of Melashenko with the feature of engaging ridges as taught by the two part container of Goodwin for the purpose of more reliably retaining the parts of the device together as taught by Goodwin (column 1 lines 32-39), making the device more reliable and more attractive to the users. The examiner also notes that mating ridges in container toys are common features and commercially available two part containers are disclosed to be used in Melashenko (column 2 lines 19-21), which would typically include these features. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the exterior of the device with variable sized circles and dots merely as a matter of engineering design choice, since it
has been held that when the claimed printed matter is not functionally related to the substrate in
an unobvious manner, it will not distinguish the invention from the prior art in terms of
patentability. In re Gulack 217 USPQ 401, (CAFC 1983); and, since it has also been held that
matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
The fact that the content of the printed matter placed on the substrate may render the
device more convenient by providing an individual with a specific type of toy does not alter the
functional relationship. Mere support by the substrate for the printed matter is not the kind of
functional relationship necessary for patentability. Thus, there is no novel and unobvious
functional relationship between the printed matter e.g. pattern indicia and the substrate e.g.
capsule, which is required for patentability.
Further, since there is no mechanical function to the circle and dot pattern or random
rough pattern, and since this is merely a matter of ornamentation, this feature cannot be relied
upon to patentably distinguish the claimed invention from the prior art. This is further evidenced by both Melashenko and Goodwin, which teach that the exterior of the capsule can be decorated or designed with any desirable patterns and decorations (column 2 lines 1-12 and 44-49, Melashenko; and, column 1 lines 30-32 and 56-58, Goodwin).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin and further in view of Glass (US Patent No. 9,994,384 B2).
In Reference to Claim 3
 	The modified device of Melashenko teaches all of claim 1 as discussed above. 
	Melashenko fails to teach the feature of claim 3. 
Glass teaches (Claim 3) wherein [an] item is a gift code that can be redeemed at a later point (item 150, fig. 22; column 1 lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the encapsulated prize device of Melashenko with the feature of a gift code as taught by the encapsulated prize device of Glass for the purpose of providing a higher value prize to the device as taught by Glass (column 1 lines 36-53), making the device more interesting and attractive to the users. 

In Reference to Claim 15
	The modified device of Melashenko teaches all of claim 13 as discussed above. 
Melashenko fails to teach the feature of claim 15. 
Glass teaches (Claim 15) wherein [an] item is a gift code that can be redeemed at a later point (item 150, fig. 22; column 1 lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the encapsulated prize device of Melashenko with the feature of a gift code as taught by the encapsulated prize device of Glass for the purpose of providing a higher value prize to the device as taught by Glass (column 1 lines 36-53), making the device more interesting and attractive to the users. 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin and further in view of Montgomery (US Patent No. 5,413,332).
In Reference to Claim 5
 	The modified device of Melashenko teaches all of claim 1 as discussed above. 
	Melashenko fails to teach the feature of claim 5. 
	Montgomery teaches (Claim 5) further comprising molding the first portion to form the first pattern and molding the second portion to form the second pattern (fig’s 9 and column 6 lines 22-28; note first and second halves already taught in Melashenko above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the novelty item of Melashenko with the feature of molding a pattern into the device as taught by the novelty item of Montgomery for the purpose of allowing the exterior of the device to be further customized into any desirable design or logo as taught by Montgomery (column 3 lines 65-68), making the device more interesting and attractive to the users and manufacturers. 
	
In Reference to Claim 17
The modified device of Melashenko teaches all of claim 13 as discussed above. 
	Melashenko fails to teach the feature of claim 17. 
	Montgomery teaches (Claim 17) further comprising molding the first portion to form the first pattern and molding the second portion to form the second pattern (fig’s 9 and column 6 lines 22-28; note first and second halves already taught in Melashenko above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the novelty item of Melashenko with the feature of molding a pattern into the device as taught by the novelty item of Montgomery for the purpose of allowing the exterior of the device to be further customized into any desirable design or logo as taught by Montgomery (column 3 lines 65-68), making the device more interesting and attractive to the users and manufacturers. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin and further in view of Chin et al. (US Patent No. 2007/0193909).
In Reference to Claim 8
 	The modified device of Melashenko teaches all of claim 1 as discussed above. 
	Melashenko fails to teach the magnetic feature of claim 8. 
	Chin teaches (Claim 8) wherein [a] first ridge and [a] second ridge of are magnetic (abstract and paragraph 0010).
It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to have provided the container of Melashenko with the feature of magnetic ridges / closure as taught by the container of Chin for the purpose of allowing the device to remain firmly closed while preventing the closure mechanism from degrading over time with repeated use as taught by Chin (abstract and paragraphs 0010), making the device more reliable, more durable, and more attractive to the users.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin and further in view of Malloy et al. (US Patent No. 5,577,947).
In Reference to Claim 10
 	The modified device of Melashenko teaches all of claim 1 as discussed above. 
Melashenko fails to teach the feature of claim 10. 
Malloy teaches (Claim 10) wherein at least one of the first portion and the second portion are fabricated from a scented material that forms the at least one of the first portion and the second portion (fig. 1 and column 3 lines 1-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the novelty item of Goodwin with the feature of scent as taught by the novelty item of Malloy for the purpose of providing a scent corresponding to the image on the novelty item as taught by Malloy (column 1 lines 65-67), making the item more stimulating, interesting, and attractive to the users.

In Reference to Claim 20
 	The modified device of Melashenko teaches all of claim 13 as discussed above. 
Melashenko fails to teach the feature of claim 20. 
Malloy teaches (Claim 20) wherein at least one of the first portion and the second portion are fabricated from a scented material that forms the at least one of the first portion and the second portion (fig. 1 and column 3 lines 1-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the novelty item of Goodwin with the feature of scent as taught by the novelty item of Malloy for the purpose of providing a scent corresponding to the image on the novelty item as taught by Malloy (column 1 lines 65-67), making the item more stimulating, interesting, and attractive to the users.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin and further in view of Ko et al. (US PGPub. No. 2012/0311928).
In Reference to Claim 12
 	The modified device of Melashenko teaches all of claims 1 and 11 as discussed above. 
Melashenko fails to teach the feature of claim 12. 
Ko teaches (Claim 12) further comprising planting the at least one first portion and the second portion after opening the capsule and retrieving the item (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container system of Melashenko with the feature of planting the capsule after use as taught by the container system of Melashenko for the purpose of easily disposing of the device, as well as providing nutrients to the soil and plants as taught by Melashenko (paragraph 0031), making the device easier to dispose of, environmentally friendly, and more attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711